Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6-15-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coggill (US 2012/0126940) in view of Zhou et al. (US 2018/0046286).
Regarding claim 1, Coggill (Fig. 2 and 3) discloses a pressure sensing module, comprising:
a substrate (252); and
a sensing layer (including 270) formed over the substrate (seen in Fig. 2), the sensing layer including a plurality of pressure sensing units (ie. each of the units 270 inside regions 275a, 275b, 275c and 275d, seen in Fig. 3) axially symmetrically disposed along a symmetry axis of the substrate (seen in Fig. 3, the units 270 inside of 275a and 275c are symmetric to those inside 275b and 275d along a vertical axis) to form a first pressure sensing region (the left half, including units inside 275a and 275c) and a second pressure sensing region (the right half, including units inside 275b and 275d) with the symmetry axis being a boundary dividing the first pressure sensing region and second pressure sensing region (shown in Fig. 3 as a vertical line between 275a and 275b, and between 275c and 275d);
wherein the pressure sensing units in each of the first pressure sensing region and the second pressure sensing region are positioned under a quadrilateral-shaped arrangement (as seen in Fig. 3, the four pressure sensing units in each region form a quadrilateral shape, or more specifically, a trapezoidal shape), and the quadrilateral shape has no more than one pair of sides that are parallel (seen in Fig. 3, the vertical sides of the quadrilateral are parallel, however the top and bottom sides are angled and are not parallel), and at least two of the pressure sensing units are positioned in a middle region of each of the first and second pressure sensing region (eg. the pressure sensing unit on the bottom of 275a and the pressure sensing unit on the top of 275c are in the middle of the left region);
wherein each of the pressure sensitive units including resistors (“270 may include force-sensitive resistors” discussed in [0064]).
However, Hisatsugu fails to provide further details about the resistors in the pressure sensitive units.
Zhou (Fig. 1, 11, and 12) discloses a pressure sensing module, comprising:
a substrate (called an “array substrate” in [0030]); and
a sensing layer (203) formed over the substrate (seen in Fig. 1), the sensing layer including a plurality of pressure sensing units (“the quantity of the pressure sensor 203 included in the array substrate may be two or more” as discussed in [0039]);
each of the pressure sensitive units including four resistors (Ra, Rb, Rc, and Rd) having significantly the same resistance (“The Wheatstone bridge consists of four equivalent resistors” as discussed in [0065]), the four resistors configured as a Wheatstone bridge (see [0065]), wherein pattern shapes of two of the resistors have the same extending direction and are not adjacent (eg. Ra and Rc extend in the same direction and are not adjacent, as seen in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggill so that a Wheatstone bridge is used as a pressure sensor made of four resistors with the same resistance as taught by Zhou because both Coggill and Zhou teach that resistors can be used to sense pressure, and this allows a touch pressure value to be determined based on resistance values (see [0065] of Zhou).

Regarding claim 5, Coggill and Zhou disclose a pressure sensing module as discussed above, and Zhou further discloses wherein the pattern shapes of the two resistors having the same extending direction are diagonally distributed (as seen in Fig. 12 and 13).
It would have been obvious to one of ordinary skill in the art to combine Coggill and Zhou for the same reasons as discussed above.

Regarding claim 6, Coggill and Zhou disclose a pressure sensing module as discussed above, and Zhou further discloses wherein the two resistors having the pattern shapes having the same extending direction are defined as a first group of resistors (eg. Ra and Rc are a first group of resistors), and the other two resistors are defined as a second group of resistors (eg. Rb and Rd are a second group of resistors), and the pattern shapes of the first group of resistors and the pattern shapes of the second group of resistors have different extending directions (seen more clearly in Fig. 13, R1 and R3 extend from the bottom left to the upper right, while R2 and R4 extend from the upper left to the bottom right).
It would have been obvious to one of ordinary skill in the art to combine Coggill and Zhou for the same reasons as discussed above.

Regarding claim 7, Coggill and Zhou disclose a pressure sensing module as discussed above, and Zhou further discloses wherein the extending direction of the pattern shapes of the first group of resistors is perpendicular to the extending direction of the pattern shapes of the second group of resistors (seen in Fig. 13, R1 extends generally in direction 100, as discussed in [0069], while R2 extends generally in direction 200, which is perpendicular).
It would have been obvious to one of ordinary skill in the art to combine Coggill and Zhou for the same reasons as discussed above.

Regarding claim 8, Coggill and Zhou disclose a pressure sensing module as discussed above, and Coggill further discloses a touch panel (eg. a “a transmissive TFT LCD screen is overlaid with a clear touch sensor assembly” as discussed in [0061]), comprising:
a pressure sensing module (“force sensors” 270 as discussed in [0064]) and a touch sensing unit (eg. a “capacitive touch-sensitive overlay” 214 as discussed in [0060]) configured to detect a position information (eg. detecting “location of the touch action” as discussed in [0061]). 

Regarding claim 14, Coggill and Zhou disclose a pressure sensing module as discussed above, and Coggill further discloses wherein the quadrilateral shape is a trapezoid (as seen in Fig. 3, eg. the four sensors 270 inside regions 275a and 275c form a quadrilateral trapezoid).

Regarding claim 15, Coggill and Zhou disclose a touch display panel, and Coggill further discloses the touch display panel comprising:
the pressure sensing module as discussed above (ie. including units 270);
a touch sensing unit (eg. a “capacitive touch-sensitive overlay” 214 as discussed in [0060]) configured to detect a position information (eg. detecting “location of the touch action” as discussed in [0061]); and
a display module (218);
wherein all pressure sensing units of the pressure sensing module are positioned within a display area of the display module (as seen in Fig. 3, all units 270 are within the display area 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coggill and Zhou as applied to claim 1 above, and further in view of Li et al. (US 2018/0181249)
Regarding claim 2, Coggill and Zhou disclose a pressure sensing module as discussed above, and Coggill further discloses wherein:
the pressure sensing units are disposed at four corners (seen in Fig. 3, 275a has a pressure sensing unit in the top left corner, 275b has one in the top right corner, 275c has one in the bottom left corner, and 275d has one in the bottom right corner, see also [0066] which discloses that “at least one force sensor may be disposed generally proximate to each corner”),
the pressure sensing unit at each of the corners is rectangular-shaped (“each of the force sensors 270 depicted herein has a substantially rectangular shape” as discussed in [0068]),
a first included angle is the same between a first side or a second side of the pressure sensing unit and a side of an X-axis direction of the substrate (each of the sensing units are oriented identically, and so for example, the angle on the top will be the same for each);
or a second included angle is the same between a first side or a second side of the pressure sensing unit and a side of a Y-axis direction of the substrate perpendicular to the X-axis direction (similarly, each of the sensing units is arranged identically and so will have the same angles on the sides).
However, although Coggill teaches the display interface is rectangular (see [0066]), Coggill and Zhou fail to teach or suggest wherein the substrate is specifically a rectangular substrate.
Li (Fig. 1) discloses a pressure sensing module, comprising:
a substrate (10); and
the substrate is a rectangular substrate (as seen in Fig. 1),
pressure sensing units (20) are disposed at four corners of the substrate (seen in Fig. 1),
the pressure sensing unit at each of the corners is rectangular-shaped (“semiconductor pressure sensor 20 is a rectangle” as discussed in [0063]),
a first included angle is the same between a first side or a second side of the pressure sensing unit and a side of an X-axis direction of the substrate (eg. the 45° angle between the top of the pressure sensing units and the first edge 101, see [0064]);
or a second included angle is the same between a first side or a second side of the pressure sensing unit and a side of a Y-axis direction of the substrate perpendicular to the X-axis direction (similarly, the 45° angle between the side of the pressure sensing units and the vertical edge of the substrate, see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggill and Zhou to include a rectangular substrate with pressure sensing units at an angle as taught by Li because this ensures “high sensitivity during pressure detection” (see [0064]).

Regarding claim 3, Coggill, Zhou, and Li disclose a pressure sensing module as discussed above, and Li further discloses wherein a first included angle and second included angle are in a range from 35° to 55° (in this case, 45° as discussed in [0064]).
It would have been obvious to one of ordinary skill in the art to combine Coggill, Zhou, and Li for the same reasons as discussed above.

Regarding claim 4, Coggill, Zhou, and Li disclose a pressure sensing module as discussed above, and Li further discloses wherein the first included angle and the second included angle is 45° (as discussed above, see [0064]).
It would have been obvious to one of ordinary skill in the art to combine Coggill, Zhou, and Li for the same reasons as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coggill and Zhou as applied to claim 1 above, and further in view of Liu et al. (US 2018/0173347)
Regarding claim 11, Hisatsugu and Zhou disclose a pressure sensing module as discussed above, however fail to teach or suggest wherein the pattern shapes of the two adjacent resistors are maintained in a range of from 0.01 mm to 2 mm.
Liu (Fig. 1 and 25) discloses a pressure sensing module wherein pressure sensing units (230 and 231) include four resistors (R1, R2, R3, and R4, seen in Fig. 25), and the pattern shapes of the two adjacent resistors are maintained in a range of from 0.01 mm to 2 mm (eg. the distance can be 1mm, as discussed in [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coggill and Zhou so the pattern shapes of the two adjacent resistors are maintained in a range of from 0.01 mm to 2 mm as taught by Liu because this makes the sensors more sensitive (see [0041]).

Allowable Subject Matter
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12 recites all of the claim limitations from the previous claims 1, 8, and 9, the allowability of which was discussed in the previous rejection, and so is allowable for the same reasons.

Claim 13 is dependent upon claim 12, and so is allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, Coggill and Zhou disclose a touch panel as discussed above.  However, while the independent claim has been amended, claim 9 still recites the same additional limitations as previously presented, and none of the currently cited references of record teaches or suggests a method of detecting a two-point touch pressure of the touch panel, comprising:
“applying a first touch force FA in the first pressure sensing region and applying a second touch force FB in the second pressure sensing region to sense touch positions of the first touch force FA and the second touch force FB and respectively acquire position information of touch points;
respectively acquiring a first measured value F1 of the pressure sensing unit in the first pressure sensing region and a second measured value F2 of the pressure sensing unit in the second pressure sensing region, and when a known force F is applied on the touch panel, acquiring a component ratio KA of the force F at any touch point acquired by the pressure sensing unit in the first pressure sensing region and a component ratio KB of the force F at any touch point acquired by the pressure sensing unit in the second pressure sensing region; and
according to positions of the touch points of the acquired first touch force FA and the second touch force FB, the first measured value F1 and the second measured value F2, fetching the component ratios KA and KB of the touch points corresponding to the first touch force FA and the second touch force FB to calculate the first touch force FA and the second touch force FB,
wherein the component ratio KA of the touch point comprises a proportional component KA1 of each corresponding touch point of the first touch force FA in the first pressure sensing region and a proportional component KA2 of each corresponding touch point of the second touch force FB in the second pressure sensing region,
wherein the component ratio KB of the touch point comprises a proportional component KB1 of each corresponding touch point of the first touch force FA in the first pressure sensing region and a proportional component KB2 of each corresponding touch point of the second touch force FB in the second pressure sensing region;
wherein FA=(F1*KB2-F2*KA2)/(KA1*KB2-KB1*KA2);
wherein FB=(F2*KA1-F1*KB2)/(KA1*KB2-KB1*KA2).”

Claim 10 is dependent upon claim 9, and so would be allowable for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the references of Coggill and Li have been added for new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691